Luke, J.
1. The excerpt from the charge of the court complained of, when considered in the light of the entire charge and the facts of the case; contains no reversible error.
2. The evidence in the ease was conflicting. It was for the Jury, under proper instructions from the court, to credit the witnesses who testified before them. The jury believed the evidence for the State, which, if credited, authorized the verdict. Since the trial judge has approved that verdict, and there being no errors of law on the trial of the ease, this court can not set the verdict aside.
3. The alleged newly discovered evidence and the counter-showing thereto were heard by the trial judge. This court can not say that it was error, upon the ground of the newly discovered evidence, for the court to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Deal & Renfroe, F. T. Lanier, for plaintiff in error.
Walter F. Grey, solicitor-general, R. Lee Moore, contra.